Fried, J.
(dissenting, with whom Lynch, J., joins). At the insistence of a plaintiff related neither by blood nor marriage to either the minor child or the child’s biological mother, a probate judge has ordered the mother to allow the plaintiff rather extensive visitation rights with the child. There has been no allegation, much less any finding, that the mother has failed in any recognized legal duty to the child. Nor was the mother or child ever subject to the jurisdiction of the Probate Court in some other proceeding or for some other reason. This mother is, in every way relevant to the law, like any other mother properly caring for her child. And yet at the instance of a person who is legally a stranger to the mother-child relationship, a Probate Court has entered an order significantly interfering with the mother’s control over her child’s upbringing.
The probate judge’s order in this case was wholly without warrant in statute, precedent, or any known legal principle, and yet the majority of this court has upheld it. As such, the opinion the court delivers today is a remarkable example of judicial lawmaking. It greatly expands the courts’ equity jurisdiction with respect to the welfare of children and adopts the hitherto unrecognized principle of de facto parenthood as a sole basis *835for ordering visitation. Even while expanding judicial authority and making an addition to the common law, the court speaks as though its decision were nothing extraordinary. In light of the denigration of parental rights and the judicial infringement on the province of the Legislature effected by the court’s decision, all without an acknowledgment of the novelty of that decision, I must respectfully dissent.
I
The court’s purported basis of jurisdiction in this case is G. L. c. 215, § 6, under which the Probate Court has “original and concurrent jurisdiction with the supreme judicial court and the superior court department of all cases and matters of equity cognizable under the general principles of equity jurisprudence.” The equity jurisdiction of the Probate Court, including jurisdiction over the welfare of children, is wide indeed, but at least two principles constrain the court’s authority to intervene in family relations. The first is the concept that general equity principles permit courts to award relief only where the plaintiff has stated a legally recognizable claim on which relief can be granted. In C.M. v. P.R., 420 Mass. 220 (1995), for example, a man other than the child’s biological father sought to have the court establish his paternity under the equitable powers granted by § 6. The court acknowledged that the statute itself did not limit the scope of equity jurisdiction, but rejected the plaintiff’s claim because he had not alleged biological paternity and therefore “did not assert a ground on which relief could be granted.” Id. at 223. See Enos v. Correia, 38 Mass. App. Ct. 318, 323 n.11 (1995), quoting R.W. Bishop, Prima Facie Case, Proof and Defense § 1262 (3d ed. 1987) (refusing to grant visitation to grandparents under general equity principles because “matters of equity jurisprudence include ‘cases in which the subject matter of the controversy is one recognized by the courts at common law, but in which the remedy at law is not plain, adequate and complete’ ” and because “[tjhere is no common law right to grandparent visitation”). As in C.M. v. P.R., supra, the plaintiff here has stated no theory recognized under current Massachusetts law that justified the court in awarding visitation rights.1
The second, closely related, principle that should have *836constrained the court from reaching the decision it did is that it has never been supposed that a probate judge may simply drop into a family relation without any particular legal warrant and decree that a parent must follow a particular course in the upbringing of that child, when that course is not otherwise prescribed by law or its contrary forbidden by law. The courts, if there is not an adoption proceeding or some other proceeding regarding the custody of a child, do not have a free-ranging mandate to act in loco parentis in the absence of an allegation of unfitness, abuse, or deprivation of necessities. See, e.g., Care & Protection of Robert, 408 Mass. 52 (1990); Custody of a Minor, 389 Mass. 755 (1983); Custody of a Minor, 375 Mass. 733 (1978).
The court’s reliance on Youmans v. Ramos, ante 774 (1999), as support for its acceptance of jurisdiction here is unconvincing. The court in Youmans specifically stated that the “right (or standing) of [a nonparent] to seek visitation privileges with a minor child is not at issue in this case.” Id. at 780. Moreover, the court ignores the fact that in Youmans, the court already had jurisdiction over the child’s welfare for the legitimate purpose of transferring custody of the child from a third person back to her natural father. Youmans does not provide support for the court’s decision in this case to intervene in the child’s upbringing and declare what is in the child’s best interests without any legal predicate for doing so.2 And the court’s invocation of the discussion in Youmans of a “parent-like relationship” is inapposite. Unlike Youmans, where the person to whom visitation was granted had previously had legal custody of the child and therefore had stood as a legally adjudicated guardian, in a parent-like relationship to the child, the plaintiff here has never had formal custody of the child and stands in a parent-like relationship with the child only in the novel sense announced here and not previously recognized by the law of the Commonwealth.3
*837II
In determining that the plaintiff should be granted temporary visitation with the child, the court oscillates between two rationales, as it must. The opinion claims to rest on the best interests of the child, so as to avoid the criticism that it is enforcing a contract between the parties. But in order to ward off the equal and opposite criticism that the court is granting an open-ended authority to interfere with a fit parent’s otherwise lawful control of her young child, the court must emphasize the special circumstances of the parties’ arrangements and agreements even though those have no bearing on determining the child’s best interests but only on the expectations of the mother’s former partner. The court oscillates, but it does not come to rest.
The court’s attempt to distinguish its recent decision in C.M. v. P.R., supra, illustrates its focus on the relationship between the petitioner and the mother. The facts of CM. are very similar to the facts in this case except that the person seeking visitation rights was a man who had lived with the child’s mother. Like the plaintiff here, the man was neither the biological parent of the child nor married to the parent, nor did he have a legal obligation to support the child. But the plaintiff attended child birth classes with the mother, chose the child’s name with the mother, lived with the mother and child for the first three years of the child’s life, and served at times as the child’s primary caretaker, and his name appeared on the child’s birth certificate as the child’s father. See id. at 221. We concluded that his “devotion to the child does not, without more, permit an adjudication of paternity or visitation privileges” (emphasis supplied). Id. at 223. In distinguishing C.M., the court relies in part on a factor irrelevant to the best interests of the child — that, “[although the plaintiff [in CM.] had been living with the mother for several months prior to the birth of the child, he had not been part of the decision to create a family by bringing the child into the world.” Ante at 830. The court ignores the three-year period during which the plaintiff in C.M. had lived with the child and its mother “as a family” after the child’s birth, id. *838at 221, yet surely events occurring during the child’s life are more relevant to the child’s well-being than decisions or arrangements concluded between the mother and her partner before the child’s birth. By giving such weight to this factor, the court makes evident that it is not the child’s interest that motivates this decision, but a desire to acknowledge and give status to the arrangements made between the plaintiff and the mother before the child was even conceived.
m
The court today adopts a “de facto parent” doctrine, citing a tentative draft of the American Law Institute and cases from other States. We are told that a “de facto parent is one who has no biological relation to the child, but has participated in the child’s life as a member of the child’s family. The de facto parent resides with the child and, with the consent and encouragement of the legal parent, performs a share of caretaking functions at least as great as the legal parent. . . . The de facto parent shapes the child’s daily routine, addresses his developmental needs, disciplines the child, provides for his education and medical care, and serves as a moral guide.” Ante at 829.
Although the law of the Commonwealth has never recognized such a concept, and indeed in C.M. v. P.R., supra at 224, in effect rejected it, the court discusses its application here as though it were neither new nor remarkable. The number of fresh avenues for judicial intervention created by this rule is limited only by the number of possible family arrangements in which adults and children live in the same household. In adopting the rule, the court strives to provide for the special needs of “nontraditional families,” yet it is just because many families are non-traditional that the rule creates such a potential for unwarranted judicial intrusion into family relations.4 One could imagine many situations in which an adult, legally a stranger to the child, might reside with the child’s parents and, by participating in the child’s upbringing to a certain degree, claim a legal status with respect to the child under the rule the court delivers today.
What defines the boundaries of the de facto parent doctrine? *839The court provides no limit aside from the description set out above which, as we have seen, is hardly any limit at all. The court here makes much of the couple’s decision together “to bring the child into the world,” ante at 830, and the subsequent contract between the parties “in which they expressly stated their intent to coparent a child,” Ante at 825. But the court does not explain why this particular litigant should be permitted to rely on a contract regarding the child’s welfare instead of establishing parental rights through adoption. The failure to adopt specifically counted against the plaintiff’s claim of parental rights in C.M. v. P.R., supra at 223 n.5. And it is clear from this court’s decision in Adoption of Tammy, 416 Mass. 205 (1993), that the plaintiff here would have been permitted to adopt if the child’s mother had consented. Even the ALI tentative draft on which the court relies provides that “an adult who expects status as a parent should obtain that status through formal adoption, if available under the applicable State law. Failure to adopt the child when it would have been possible is some evidence” that the person’s relationship with the child does not rise to the level of de facto parenthood. ALI Principles of the Law of Family Dissolution § 2.03 comment b, at 41 (Tent. Draft No. 3 Part 1 1998). Moreover, the draft identifies the “primary function of the [de facto parent] status” as “enabling] the court to maintain relationships between children and adults who have functioned as parents when adoption was not possible or practical.” Id.
Although the court expressly declines to reach the issue “whether a coparenting agreement executed by the parties is specifically enforceable,” it is clear that it places great importance on the contract between the parties in this case. If it did not, its frequent mentions of that agreement would be irrelevant. The fact that an adult has agreed to assume responsibility for raising a child, apart from whether she has actually done so, is irrelevant to the child’s best interests. It neither proves that the adult is fit to care for the child nor, in the case of an adult otherwise without any legal relationship to the child, that the child has some heightened bond of affection with the adult that justifies granting her visitation rights as the court has done here. Moreover, such a contract could not be binding on the Probate Court once that court had jurisdiction over the child’s custody, as the court will not enforce agreements “concem[ing] children . . . that do not conform to the child’s best interests.” *840Wilcox v. Trautz, 427 Mass. 326, 334 n.7 (1998).5 See R.R. v. M.H., 426 Mass. 501, 510-511 (1998); Osborne v. Osborne, 384 Mass. 591 (1981); Knox v. Remick, 371 Mass. 433, 437 (1976); Jenkins v. Jenkins, 304 Mass. 248, 250 (1939). Therefore, the fact that the parties expressed in the contract their “beliefs regarding the child’s best interests” does not, as the court implies, entitle the agreement to any special deference.
Evidence of the great weight the court affords this agreement is the court’s statement that the child’s interest in maintaining his filial ties with the plaintiff counters the defendant’s custodial interest. See ante at 833. The use of the adjective “filial” begs the question. I would have thought it quite clear that a Probate Court has no business interfering with a fit parent’s upbringing of her child just because the Probate Court thinks that the child has an interest in maintaining certain “ties.” Such a power surely would not extend to relationships with teachers, schoolmates, clergy, or friends. So the adjective “filial” must be doing all the work here. The court is trying to show that there is something so special about this relationship that it may be distinguished from all those other ties, including, I suppose, that of the former male partner in CM. But there is nothing about the child’s interests that justifies the distinction; a child might be as emotionally attached to friends, teachers, schoolmates, or the child’s mother’s former boy friend, as to someone in the plaintiff’s position. It is, rather, the plaintiff’s interests and the arrangements the plaintiff made with the mother that are treated as distinctive here. To see these arrangements as rendering the ties “filial” is indeed to promote those contractual arrangements to a special status.6
What the court must be saying is that a contract of union *841between a same-sex couple creating expectations of mutual care for a child stands on a special footing. The subject of same-sex unions is difficult, controversial, and important. The court’s decision is a clear step in granting legal force to such unions. But if that is what the court intends, it should say so directly. See Shapiro, In Defense of Judicial Candor, 100 Harv. L. Rev. 731 (1987). In my view, it is precisely the sort of question that deserves the attention of the Legislature. We should not back into it by indirection, as the court does here.
A bold statement granting judicial recognition to same-sex unions would at least place quite distinct limits, analogous to those now familiar to the law, on the otherwise utterly amorphous authority the court seems to bestow today. Thus the danger that the court’s decision might be used in as yet unforeseen circumstances to deprive parents of their constitutionally protected relationships with their children would be diminished. This is not to say that limiting the court’s decision to same-sex unions would ehminate all ambiguity. Many vexing questions would remain. What exactly is to count as such a marriage-like commitment? When does a coparenting agreement constitute the equivalent of such a commitment? Is either sufficient to create the rights the court seems to acknowledge today, or are both necessary? How is such a union to be terminated, and what are the other incidents — support and alimony, for instance — that may arise when it is terminated? Only the Legislature is in a position to deal systematically and comprehensively with this important subject. Our imprecise, indirect, and piecemeal entry into this field can only cause confusion.
IV
Of course, if there is some constitutional basis for the recogni*842tion of same-sex marriages, the matter is no longer entirely at the Legislature’s discretion. By its emphasis on the marriage-like arrangements and agreements between the plaintiff and the mother, which are hardly relevant to the purported basis of the court’s decision — the best interests of the child — the court appears to take a step in that direction.
And how else can the court find enough to outweigh what the court admits is a long-standing constitutional right — the “fundamental liberty interest” of parents in raising their children without interference by the State? Santosky v. Kramer, 455 U.S. 745, 753 (1982). See Stanley v. Illinois, 405 U.S. 645, 651 (1972). The court states that “[pjarental rights ... are not absolute.” Ante at 832. But this maxim is taken completely out of context, for the cases in which parental rights have been trumped by the best interests of the child or other concerns are those in which there has been an allegation of abuse or an allegation that a parent has withheld necessities such as medical care, or where the parent has consented to the child’s adoption by another person. The court attempts to bolster its dismissal of the defendant’s claim that her parental rights should take precedence by noting that a court is constitutionally permitted, to order postadoption visitation with a child by members of the child’s biological family and that courts are also permitted to order visitation by grandparents. These examples are entirely irrelevant. In the case of postadoption visitation by an adoptee’s natural family, the court already has jurisdiction over the welfare of the child and determines that, in the best interests of the child, postadoption visitation should be incidental to the adoption. See Petition of the Dep’t of Social Servs. to Dispense with Consent to Adoption, 392 Mass. 696, 702 (1984). In this case, by contrast, there is no such basis for interfering with the prerogatives of a child’s legal parent. The court’s reliance on grandparent visitation rights is equally unhelpful to its case. The Legislature has explicitly created such rights for grandparents, see G. L. c. 119, § 39D, and, as the Appeals Court has noted, there is no common-law right to grandparent visitation. See Enos v. Correia, 38 Mass. App. Ct. 318, 323 n.11 (1995). The Legislature has made no such decision with respect to visitation by third parties not related to the child.

The court observes that in C.M. v. P.R., 420 Mass. 220 (1995), we did not address the de facto parent doctrine. Indeed we did not, as the term was unknown to the jurisprudence of this court and only makes its entrance today.


The fact that the petitioner here is now seeking to share custody of the child and to adopt the child does not, as the court suggests, provide a predicate for awarding visitation, because those other claims are baseless. There is no basis for awarding custody for the reasons discussed here, and there is no basis for an adoption order without the consent of the child’s living parent unless the standard set out in G. L. c. 210, § 3, for dispensing with consent to adoption has been met.


The court’s citation to Petition of the Dep’t of Social Servs. to Dispense *837with Consent to Adoption, 392 Mass. 696, 702, 703 (1984), is similarly inapposite. There, the court dispensed with the mother’s consent to her child’s adoption by someone else due to the mother’s unfitness and simultaneously granted postadoption visitation to the mother. Thus, unlike the instant case, the person granted visitation in that case was not only parent-like, but was actually the child’s biological mother.


It should be noted that our law does make some such provisions. The Legislature provided for visitation rights for grandparents, see G. L. c. 119, § 39D, and we have recognized that the plaintiff would have been allowed, with the mother’s consent, to adopt this child. See Adoption of Tammy, 416 Mass. 205 (1993).


It is surprising that the court cites Wilcox v. Trautz, AH Mass. 326 (1998), as if it somehow supported its decision, and its parenthetical characterization of footnote 7 in Wilcox, from which the court appears to draw comfort, is even more surprising. The full text of that footnote is as follows:
“The parties have no children, and thus the agreement did not raise any issues regarding the legal restrictions on their ability to affect the rights of their children by the agreement. As to agreements that do concern children, we would not, in any event, enforce those that do not conform to the children’s best interests” (citations omitted).
Id. at 334 n.7.


The court does suggest, ante at 829, that a judge may consider the factors set out in this court’s decision in C.C. v. A.B., 406 Mass. 679 (1990), but the *841facts of that case were very similar to the facts in C.M. v. P.R., 420 Mass. 220 (1995), which this court does not view as presenting a de facto parenthood situation. The only distinction to which the court can point is that “[u]nlike C.M., the plaintiff before us was intimately involved in the decision to bring the child into the world.” Ante at 830. This is yet another indication of the deferential treatment the court accords to the agreement between the plaintiff and the mother.
Notably, the court fails to point out that the distinction between C.M. v. P.R. and C.C. v. A.B. is not some amorphous consideration of which plaintiff had a stronger emotional bond with the child, but that the plaintiff in C.C. alleged biological paternity, whereas the plaintiff in C.M. did not.